 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RENE ORTIZ,                                         No. 2:17-cv-0607 KJM DB PS
12                        Plaintiff,
13            v.                                          ORDER
14    ENHANCED RECOVERY COMPANY,
15                        Defendant.
16

17           Plaintiff is proceeding in this action pro se. This matter was, therefore, referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On May 20,

19   2019, the undersigned issued plaintiff an order to show cause for failure to prosecute. (ECF No.

20   77.) The order also cautioned the parties “to refrain from any form of threatening conduct.” (Id.

21   at 2.) On May 21, 2019, plaintiff filed a response in which plaintiff warns defendants “to stop

22   harassing me . . . or I will lead all . . . to their self-destruction, a massacre[.]” (ECF No. 78 at 4.)

23           Plaintiff is cautioned that the court “has the inherent authority to impose sanctions for bad

24   faith, which includes a broad range of willful improper conduct.” Fink v. Gomez, 239 F.3d 989,

25   992 (9th Cir. 2001). “The most common utilization of inherent powers is a contempt sanction

26   levied to ‘protect[ ] the due and orderly administration of justice’ and ‘maintain[ ] the authority

27   and dignity of the court.’” Primus Auto. Fin. Servs. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997)

28   (quoting Cooke v. United States, 267 U.S. 517, 539 (1925)).

                                                          1
 1           The undersigned anticipates that in the future plaintiff will refrain from use of such

 2   threatening language. Moreover, as the dispositive motion deadline has passed, and defendant

 3   has a pending motion for summary judgment, there is little need for the parties to communicate

 4   pending resolution of defendant’s motion for summary judgment. Plaintiff is cautioned that

 5   future improper conduct may result in monetary or terminating sanctions.

 6           IT IS SO ORDERED.

 7     Dated: May 28, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.pro se/ortiz0607.bw.ord
23

24

25

26
27

28

                                                        2
